DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5,7-9,21-36,56-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,7,56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
In claims 1,7,56-58 examiner believes “ a receiver unit configured to receive system information block over each of the carriers” is not described in the specification. It is noted that specification mentions in par[0025], page 8 common control information includes SIB and PDCCH. There is no clear indication in other parts of the specification that describes the SIB is transmitted or received over each of the carriers. Therefore, examiner would broadly considers this limitation as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,7,56-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (US Pub.2009/0225738 A1) in view of Lee et al. ( US Pat.8,830,945).
In claims 1,7,56-58 Xu et al. discloses an user equipment (UE), comprising:
a bandwidth configuration unit configured to receive, via Radio Resource Control (RRC) signaling, information indicative of a single carrier from a plurality of carriers 
Xu et al. does not disclose a receive unit configured to receive a system information block (SIB) over each of the carriers.
Lee et al. discloses a mobile terminal detects and reads system information ( see col.4; lines 30-32). In col.5; lines 22-38; the Ue reads SIB in a particular frequency range such as subcarriers ( a carrier). For example, a UE 11 reads SIB in resource block 3 which including subcarriers 13-60 (a carrier). Therefore, it would have been obvious to one skilled in the art to combine the teaching of Lee et al. with that of Xu et al. to configure particular carrier to the UE.  

Claims 2-5,8-9,21-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (US Pub.2009/0225738 A1) in view of Lee et al. (US Pat.8,830,945), and further in view of Kashima et al. ( US Pub.2007/0217362).

In claim 29, Xu et al. discloses in par[0035] a frequency bandwidth is split into multiple frequency subbands, or subcarriers. But it does not disclose the total transmission bandwidth include multiple separate component carriers Kashima et al. discloses the total transmission bandwidth includes multiple separate continuous carriers (see fig.3; para[0144] the Terminal Devices 1-5, each is allocated different continuous carrier blocks. Carrier block 316 is allocated to TD 4. Carrier blocks 318-322 are allocated to TD 1. Carriers blocks 324-326 are allocated to TD 2). Therefore, it would have been obvious to one skilled in the art to combine the teaching of Kashima et al. with that of Xu et al. to assign separate carriers to the Ue.   

.  

Claims 3,21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over XU et al. (US Pub.2009/0225738) in view of Lee et al. ( US Pat.8,830,945) and further in view of Xu et al. ( US Pat.8,705,441).
In claims 3,21, Xu et al. ( Pub.’5738) and Kashima et al. do not disclose total transmission bandwidth includes constitutes multiple separate non-contiguous component carriers. XU et al. (US Pub.’441) discloses in fig.2B; col.7; lines 45-60; a number of resource blocks (carriers) are both continuous and non-continuous separated. Each resource block includes N subcarriers ( carrier). Therefore, it would .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karabinis et al. ( US Pub.2005/0041619);
Nabetani ( US Pat.7,957,346).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/            Primary Examiner, Art Unit 2413